The greater portion of the testimony in this case was a direct violation of our statute prohibiting any witness from testifying to a transaction with or statement by a deceased person whose estate is interested in the result of the suit. Title 7, § 433, Code of 1940.
In obedience to the language of the Act of the Legislature of June 8, 1943, Gen. Acts, Reg.Sess. 1943, p. 105, much of the testimony discussed in the opinion of Justice LIVINGSTON, as well as in the majority opinion by Justice BROWN, should, as I view it, be disregarded. So considered I am unable, upon consideration of the unobjectionable testimony, to find sufficient basis upon which to rest a conclusion contrary to that reached by the trial court.
For the reasons thus indicated I concur in the conclusion of Justice LIVINGSTON that the decree should be affirmed, and accordingly respectfully dissent.
Mr. Justice LAWSON concurs in the foregoing view. *Page 569